         Case 1:17-cr-10281-PBS Document 205 Filed 08/07/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                           DOCKET NO: 17-10281-PBS-2

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
v.                            )
                              )
MINERVA RUIZ                  )
_____________________________ )

            DEFENDANT’S MOTION FOR A JUDGMENT OF ACQUITTAL
                      FOLLOWING THE JURY VERDICT

                                INTRODUCTION

     The Defendant, Minerva Ruiz (“Ruiz”), moves the Court,

pursuant to Fed. R. Crim. P. 29(c), to enter a judgment of

acquittal on both counts of the indictment notwithstanding the

Jury’s guilty verdicts dated July 24, 2019.

     As reasons therefor, the evidence in this case, when viewed

in the light most favorable to the prosecution, was insufficient

as a matter of law to satisfy any rational fact finder of the

essential elements of the crimes charged beyond a reasonable

doubt.     See In re Winship, 397 U.S. 358, 364 (1970); Jackson v.

Virginia, 443 U.S. 307, 318-319 & 324 (1979).

                                   ARGUMENT

     The Due Process Clause of the Fifth and Fourteenth

Amendments to the United States Constitution protect a defendant

“…against conviction except upon proof beyond a reasonable doubt


                                       1
      Case 1:17-cr-10281-PBS Document 205 Filed 08/07/19 Page 2 of 4



of every fact necessary to constitute the crime with which he is

charged.”   See In re Winship, 397 U.S. at 364.        In evaluating

the sufficiency of the evidence, the Court must consider

“whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.”

Jackson, 443 U.S. at 319.     Inferences are drawn in favor of the

verdicts which must plausibly be based on the evidence.          United

States v. Sepulveda, 15 F.3d 1161, 1173 (1st Cir. 1993).          “[I]f,

upon all the evidence, the question of the guilt of the

defendant is left to conjecture or surmise and has no solid

foundation in established fact, a verdict of guilty cannot

stand.”   Commonwealth v. Fancy, 207 N.E.2d 276, 349 Mass. 196,

200 (1965).

     In this case, Ruiz was convicted of both counts of the

indictment alleging conspiracy to possess with intent to

distribute and to distribute one (1) kilogram or more of heroin

in violation of 21 U.S.C. §§846 & 841(b)(1)(A)(1) and possession

with intent to distribute and distribution of one (1) kilogram

or more of heroin in violation of 21 U.S.C. §841(a)(1) &

841(b)(1)(A)(1).     However, the government failed to prove

anything beyond Ruiz’s mere presence.       Evidence of Ms. Ruiz’s

presence with or association with Dalnovis Delaros Arias was

insufficient to establish her guilt on either count.          See United

                                    2
      Case 1:17-cr-10281-PBS Document 205 Filed 08/07/19 Page 3 of 4



States v. Turner, 319 F.3d 716, 761 (5th Cir. 2003); United

States v. McLean, 409 F.3d 492, 501 (1st Cir. 2010).          The

evidence failed to prove beyond a reasonable doubt that Ruiz

knowingly and voluntarily participated with Arias in the charged

crimes with the requisite intent. See United States v. Verdugo,

617 F.3d 565 (1st Cir. 2010).

     With respect to the count one conspiracy charge, the

government was required to establish beyond a reasonable doubt

that at least one (1)    kilogram of heroin was reasonably

foreseeable to Ms. Ruiz.     See United States v. Pizarro, 772 F.3d

284, 294-295 (1st Cir. 2014).     The government presented no

evidence that Ruiz participated in a discussion or was present

for a conversation in which weights or amounts were discussed.

Therefore, there was no evidence upon which a jury could find

beyond a reasonable doubt that one (1) kilogram or more of

heroin was reasonably foreseeable to her. Consequently, a

judgment of acquittal must enter on so much of count one that

alleged “the conspiracy involved 1 kilogram or more of heroin

and that amount was reasonably foreseeable to Ms. Ruiz.”




                                    3
        Case 1:17-cr-10281-PBS Document 205 Filed 08/07/19 Page 4 of 4



                                     CONCLUSION

      For the forgoing reasons, the Defendant’s Motion for a

Judgment of Acquittal following the Jury Verdict must be

allowed.


                                        By her Attorney,

                                        /s/ Joseph F. Krowski Jr., Esquire
                                        JOSEPH F. KROWSKI JR., Esquire
                                        30 Cottage Street
                                        Brockton, MA 02301
                                        (508) 584-2555
                                        BBO#: 640902

Dated: August 7, 2019




                                CERTIFICATE OF SERVICE

       I, Joseph F. Krowski, Jr., Esquire, certify that I have this 7th day of August,
2019, served a copy of The Defendant’s Motion for a Judgment of Acquittal Following
the Jury Verdict on the Assistant U.S. Attorney and all counsel of record by means of
the Court’s electronic filing and notification system (PACER/CM/ECF).

                                 /s/ Joseph F. Krowski Jr., Esquire
                                 JOSEPH F. KROWSKI JR., ESQUIRE




                                           4
